FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 C.J.L.G., A JUVENILE MALE,                         No. 16-73801
                         Petitioner,
                                                     Agency No.
                      v.                            A206-838-888

 JEFFERSON B. SESSIONS III,
 Attorney General,                                     OPINION
                    Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

            Argued and Submitted August 8, 2017
                    Pasadena, California

                      Filed January 29, 2018

    Before: Consuelo M. Callahan and John B. Owens,
    Circuit Judges, and David A. Faber,* District Judge.

                   Opinion by Judge Callahan;
                  Concurrence by Judge Owens




    *
      The Honorable David A. Faber, United States District Judge for the
Southern District of West Virginia, sitting by designation.
2                       C.J.L.G. V. SESSIONS

                            SUMMARY**


                            Immigration

    The panel denied C.J.L.G.’s petition for review of a
Board of Immigration Appeals decision, holding that neither
the Due Process Clause nor the Immigration & Nationality
Act creates a categorical right to court-appointed counsel at
government expense for alien minors, and concluding that the
Board’s denial of asylum, withholding of removal, and relief
under the Convention against Torture was supported by
substantial evidence.

    The panel held that it is not established law that alien
minors are categorically entitled to government-funded,
court-appointed counsel and, applying the three-part test set
forth in Mathews v. Eldridge, 424 U.S. 319 (1976), held that
C.J. had not shown a necessity for such counsel to safeguard
his due process right to a full and fair hearing.

    The panel incorporated its analysis of C.J.’s asylum claim
into its Mathews analysis in determining that C.J. was not
prejudiced by any procedural deficiencies in his proceeding.
The panel concluded that the record compelled a finding that
C.J. had a well-founded fear of persecution based on threats
he received from the Mara gang when he resisted their
recruitment efforts, but rejected C.J.’s asylum claim because
he had not established that the threats had a nexus to a
protected ground, or that the government was unable or
unwilling to control the Maras. The panel deemed waived

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    C.J.L.G. V. SESSIONS                     3

any argument that he was denied due process on his
withholding and CAT claims, but noted that his withholding
claim would also fail.

    The panel also rejected C.J.’s argument that the INA’s
fair hearing provision, § 1229a(b)(4)(B), implicitly requires
court-appointed counsel at government expense for all alien
minors.

    The panel further held that the IJ was not required to
inform C.J. that he might be eligible for Special Immigrant
Juvenile status, concluding that the IJ’s duty to inform aliens
of “apparent eligibility” for relief was not triggered because,
at the time of his removal proceeding, C.J. did not have a
state court order that could have made him apparently eligible
for SIJ status.

    Finally, the panel concluded that the agency’s denial of
CAT relief was supported by substantial evidence. The panel
concluded that 1) the Board did not err in concluding that
C.J.’s experience of having a member of the Maras put a gun
to his head did not amount to “severe pain or suffering;” 2)
there was no showing that the Honduran government
acquiesced in the act; and 3) the record did not compel the
conclusion that the government either turned a blind eye to
the Maras’ threats or that it would be unable or unwilling to
control the Maras in the future.

    Concurring, Judge Owens wrote that the majority’s
opinion does not hold, or even discuss, whether the Due
Process Clause mandates counsel for unaccompanied minors,
and observed that that is a different question that could lead
to a different answer.
4                  C.J.L.G. V. SESSIONS

                        COUNSEL

Ahilan Thevanesan Arulanantham (argued), ACLU
Foundation of Southern California, Los Angeles, California;
Stephen Kang, ACLU Immigrants’ Rights Project, San
Francisco, California; Matt Adams and Glenda M. Aldana
Madrid, Northwest Immigrant Rights Project, Seattle,
Washington; Theodore J. Angelis and Aaron E. Millstein,
K&L Gates LLP, Seattle, Washington; Kristen Jackson and
Talia Inlender, Public Counsel Law Center, Los Angeles,
California; Kristin Macleod-Ball, National Immigration
Project of the National Lawyers Guild, Boston,
Massachusetts; Melissa Crow and Karolina Walters,
American Immigration Council, Washington, D.C.; Emily
Chiang, ACLU of Washington, Seattle, Washington; for
Petitioner.

Kiley L. Kane (argued), Senior Litigation Counsel; Stephen
J. Flynn, Assistant Director; Chad A. Readler, Acting
Assistant Attorney General; Office of Immigration Litigation,
Civil Division, United States Department of Justice,
Washington, D.C.; for Respondent.

John E. Schreiber and Nareeneh Sohbatian, Winston &
Strawn LLP, Los Angeles, California, for Amicus Curiae
Immigrant Legal Resource Center.

Blaine Bookey, Karen Musalo, and Eunice Lee, San
Francisco, California, as and for Amicus Curiae Center for
Gender & Refugee Studies.
                        C.J.L.G. V. SESSIONS                             5

Robert A. Brundage and Lucy Wang, Morgan Lewis &
Bockius LLP, San Francisco, California; Daniel Grunfeld,
Morgan Lewis & Bockius LLP, Los Angeles, California; for
Amici Curiae Dr. Jennifer Woolard and Dr. Laurence
Steinberg.


                              OPINION

CALLAHAN, Circuit Judge:

    “The right to counsel in immigration proceedings is
rooted in the Due Process Clause [of the Fifth Amendment]
and codified at 8 U.S.C. § 1362 and 8 U.S.C.
§ 1229a(b)(4)(A) [of the Immigration and Nationality Act
(“INA”), 8 U.S.C. §§ 1101, et seq.].”1 Biwot v. Gonzales,
403 F.3d 1094, 1098 (9th Cir. 2005). Sections 1362 and
1229a(b)(4)(A) set forth the scope and contours of this right,
providing that the alien “shall have the privilege of being
represented (at no expense to the Government) by such
counsel . . . as [the alien] shall choose.” 8 U.S.C. § 1362; see
also 8 U.S.C. § 1229a(b)(4)(A) (substantially the same);
8 C.F.R. § 1240.10(a)(1)–(2).

    We have held that a corollary of this privilege is an
immigration judge’s (“IJ”) duty to inform an alien of his right
to counsel, and to ensure that any decision to waive that right
be knowing and voluntary. See, e.g., Montes-Lopez v.
Holder, 694 F.3d 1085, 1088 (9th Cir. 2012); Baltazar-


    1
      Because removal proceedings are civil rather than criminal in nature,
aliens’ right to counsel derives from the Constitution’s Fifth Amendment
rather than the Sixth Amendment. Magallanes-Damian v. INS, 783 F.2d
931, 933 (9th Cir. 1986).
6                       C.J.L.G. V. SESSIONS

Alcazar v. INS, 386 F.3d 940, 945 (9th Cir. 2004); Jie Lin v.
Ashcroft, 377 F.3d 1014, 1027 (9th Cir. 2004); United States
v. Ahumada-Aguilar, 295 F.3d 943, 947 (9th Cir. 2002). But
we have been careful to limit that right to Congress’ express
prescription.2 Ever vigilant of the judiciary’s restricted role
in reviewing matters of immigration policy, we have heeded
the Supreme Court’s admonition that the “‘power to expel or
exclude aliens [is] a fundamental sovereign attribute
exercised by the Government’s political departments largely
immune from judicial control.’” Fiallo v. Bell, 430 U.S. 787,
792 (1977) (emphasis added) (quoting Shaughnessy v. Mezei,
345 U.S. 206, 210 (1953)). Consistent with this recognition,
“courts have uniformly held in this circuit and elsewhere that
. . . [aliens] are not entitled to have counsel appointed at
government expense.” United States v. Gasca-Kraft,
522 F.2d 149, 152 (9th Cir. 1975), overruled on other
grounds by United States v. Mendoza-Lopez, 481 U.S. 828,
834 n.9 (1987) (collecting cases).

     Petitioner C.J.L.G. (“C.J.”) asks us to upend Congress’
statutory scheme by reading into the Due Process Clause and
the INA itself a categorical right to court-appointed counsel
at government expense for alien minors. C.J. also argues that,
in his removal proceeding before the IJ, the IJ erred by failing
to inform him of his possible eligibility for Special Immigrant
Juvenile (“SIJ”) status. Finally, C.J. insists that, on the
merits, the IJ and the Board of Immigration Appeals
(“Board”) erred in denying his claims for asylum,



    2
     Cf. Flores v. Sessions, 862 F.3d 863, 875–76 (9th Cir. 2017) (relying
on the terms of two immigration statutes to determine the scope of an
unaccompanied alien minor’s right to a bond hearing before an
immigration judge).
                      C.J.L.G. V. SESSIONS                          7

withholding of removal, and relief under the Convention
Against Torture (“CAT”).

    C.J. petitions for review of the Board’s determination
affirming the IJ’s decision, and requests a remedy in the form
of court-appointed counsel at government expense for himself
and all similarly situated alien minors. He seeks court-
appointed counsel both for a new removal proceeding before
the IJ, and for purposes of pursuing his application for SIJ
status, a related but separate legal journey that begins in
California state court.

    Because we hold that neither the Due Process Clause nor
the INA creates a categorical right to court-appointed counsel
at government expense for alien minors, and because we
conclude that the Board’s determination on the merits is
supported by substantial evidence, we deny C.J.’s petition.3

                                  I.

                                 A.

    C.J. is a sympathetic petitioner. A native and citizen of
Honduras, he repeatedly spurned the Mara gang’s entreaties
to join its ranks despite death threats made against him and
his family. After the Maras threatened C.J. at gunpoint, C.J.
and his mother, Maria, fled Honduras.




    3
      C.J.’s request for judicial notice, Dkt. No. 59, is GRANTED. See
Fed. R. Evid. 201.
8                     C.J.L.G. V. SESSIONS

    On June 21, 2014, C.J. and Maria arrived in the United
States without inspection.4 C.J. was 13 years old at the time.
The Department of Homeland Security (“DHS”) apprehended
C.J. and Maria four days later, and served Maria with a notice
to appear (“NTA”) for C.J. Maria signed the NTA on behalf
of her son. DHS provided Maria with a list of organizations
that provide pro bono legal services.

    In September 2014, DHS placed C.J. in removal
proceedings in Los Angeles based on his illegal entry into the
United States. C.J. appeared for his November 25, 2014
hearing with Maria but without legal representation, as he
would for each of his hearings before the IJ. The government
was represented by counsel at all of the hearings. Because
neither Maria nor C.J. speaks English, an interpreter was
provided.

                                 B.

    At the November 2014 hearing, the IJ informed Maria
that her son had “the right to have an attorney” at private
expense. When Maria told the IJ that she did not have money
for an attorney, the IJ told her that she had “two options”:
“Either we can go forward and you can speak and represent
your son here today,” or “I can continue your case to another
day” to give Maria time to secure counsel. Maria accepted
the IJ’s offer to continue the case.




    4
     Maria had previously entered the United States without inspection
and was already subject to a removal order when she re-entered the
country with C.J. Maria has been placed in a separate removal
proceeding.
                    C.J.L.G. V. SESSIONS                     9

    At the next hearing, held on January 25, 2015, Maria told
the IJ that she had “looked for an attorney and they are
charging me $6,500 for each one, so I could not afford that
amount.” The IJ then ordered a three-month continuance, but
told Maria that it would be the last one, and that, if she
returned without an attorney, C.J.’s case would go forward.

     The third hearing was held on April 24, 2015. Because
Maria had still not retained counsel, the IJ told her that she
would proceed with the case and that Maria could “represent
your son here today.” Maria said that she understood. The IJ
then told Maria and C.J. that they had the right to present
documents and other evidence, and could review and object
to the government’s evidence. The IJ also told them that they
could call witnesses and question the government’s witnesses.

    The IJ then went over the NTA with Maria. Maria
conceded the allegation that C.J. had unlawfully entered the
United States because he was not admitted or paroled. The IJ
therefore found C.J. removable. The IJ then proceeded to ask
Maria several questions about C.J., in the course of which
Maria stated that C.J.’s father had left them “a long time
ago.” The IJ then asked Maria if C.J. had a “fear of returning
back to Honduras because of his race or religion or
nationality or political opinion or membership in a social
group.” Maria answered: “Yes, because of the gangs.” The
IJ responded: “Ma’am, I will tell you right now that most
likely that is not going to be a reason for [C.J.] to remain in
the United States.”

    The IJ then gave Maria an asylum form to complete. The
IJ again told Maria that she could continue looking for an
attorney to represent C.J. in his removal proceedings. When
the IJ asked Maria if she had any questions, Maria said:
10                    C.J.L.G. V. SESSIONS

“[T]ell me about the asylum.” The IJ responded: “Well, we
don’t need—you mean about why the fear or what
happened?” Maria replied: “Well, yes, I am fearful to have
my child return to Honduras.” To which the IJ said: “Okay.
Well, that’s what you can put in all the applications and bring
that back.”

     Maria filed the asylum application at the next hearing,
held on June 29, 2015. The application contains threadbare
statements in support of C.J.’s asylum claim and much of
what is written is borderline inscrutable and non-responsive.5
Nevertheless, after reviewing the application, the IJ stated:
“Everything looks to be okay at this point, so I’m going to go
ahead and accept the application.” The IJ then set the case
for one more hearing, and reiterated to Maria that she could
still try to hire an attorney. The IJ also provided Maria with
a 2014 State Department country conditions report for
Honduras, which was in English.

    The proceeding reconvened on February 29, 2016. C.J.
was still unrepresented. The IJ asked Maria if she would be
“assisting [C.J.] as you’ve been doing in the past,” and she
said that she would. The IJ then asked C.J. questions under
oath regarding his background and asylum application. The
IJ asked C.J. if he had had any contact with his father, and
C.J. confirmed that he had not for many years. After
admitting into the record C.J.’s asylum application, his birth
certificate, and the country report, the IJ asked C.J. about his
fear of returning to Honduras. C.J. testified that the Mara


     5
      For example, in response to the question whether C.J. has ever
caused harm or suffering to another based on a protected ground, the
application states: “THE GAN’S TOLD ME I HAVE TO KILL A
PEOPLE TO BE AND THE GAN’S.”
                    C.J.L.G. V. SESSIONS                    11

gang had approached him three times in an effort to recruit
him. Each time he refused, and the Maras threatened to kill
him if he did not join. C.J. was not physically harmed, but
during the third confrontation a gang member put a gun to
C.J.’s head and gave him one day to decide whether to join.
This escalation was apparently prompted by the gang’s
discovery that C.J. had told his mother about its recruitment
efforts. The Maras also threatened to kill C.J.’s mother, aunt,
and uncles. C.J. and his mother fled Honduras that same day.
C.J. testified that he was afraid to return to Honduras
“[b]ecause if I arrive there [the Mara gang] will kill me.”

     The IJ then asked C.J.—who was 13 years old when he
left Honduras—whether he had “tr[ied] to live anywhere else
in Honduras,” to which C.J. responded: “No.” The IJ also
asked C.J. if he had asked the police for help, to which he
replied: “No, they couldn’t do anything.” When pressed, C.J.
stated that he was “very afraid.”

     The DHS attorney did not ask C.J. any questions or call
any witnesses. The IJ then asked Maria if there was
“anything that you want to tell me regarding your son and
why you’re fearful if he returns back to Honduras or anything
else you believe he didn’t tell me.” Maria replied: “No, that’s
all. I—I’m very afraid to go back. I don’t—I’m afraid that
something will happen to my child.” The IJ then said: “And
is that why you came to the United States, because [C.J.] was
being threatened by the gangs?” Maria replied: “Yes.”

                              C.

    The IJ issued a written denial of C.J.’s application for
asylum, withholding of removal, and CAT relief. The IJ
found C.J. to be credible, and determined that his fear of
12                  C.J.L.G. V. SESSIONS

returning to Honduras was subjectively reasonable. But she
held that C.J. lacked an objectively reasonable basis for
asylum relief. First, C.J. failed to show that he had suffered
harm tantamount to persecution. Second, C.J. did not show
“credible, direct and specific evidence . . . that would support
an objectionably [sic] reasonable fear of [future] persecution
should he return to Honduras.” Third, C.J. had not
established membership on the basis of a protected ground.
And fourth, C.J. failed to show that the government was
unable or unwilling to control the Maras. Because C.J. could
not establish eligibility for asylum, the IJ concluded that his
withholding of removal claim—which sets a higher standard
for showing persecution than asylum—necessarily failed.
The IJ also rejected C.J.’s CAT claim on the ground that
“[C.J.] has failed to meet his burden in showing that there is
anyone in Honduras that would seek to torture him, but [sic]
certainly no one with the acquiescence of the Honduran
government.”

     C.J. filed an appeal with the Board and retained counsel.
He argued that the IJ erred in denying relief. He also argued
that the IJ conducted a procedurally defective hearing that
violated his due process rights. Specifically, he asserted that
the IJ (i) failed to advise him of available forms of relief, in
particular SIJ status; (ii) failed to develop the record; and
(iii) erred in not appointing counsel for him.

    On November 1, 2016, the Board dismissed the appeal in
a decision that affirmed the IJ’s analysis and conclusion. The
Board held that the Maras’ threats did not rise to the level of
persecution, that C.J. lacked a well-founded fear of future
persecution, and that C.J. was not a member of a cognizable
social group that could confer protected status for purposes of
                     C.J.L.G. V. SESSIONS                       13

asylum and withholding relief. The Board denied C.J.’s CAT
claim as unsupported.

    The Board also rejected C.J.’s due process arguments. It
held that the IJ had conducted a “fair” hearing and
“objectively considered [C.J.’s] testimony and the
documentary evidence in the record.” It further found that
the IJ did not err in failing to advise C.J. of possible SIJ status
because C.J. had not—by the time of the
appeal—“established . . . that he is eligible for other forms of
relief.” Finally, the Board rejected C.J.’s appointed counsel
claim, holding that the INA and relevant regulations “do not
require that counsel ever be appointed at government expense
in removal proceedings.” C.J. timely filed a petition for
review in this court.

                                II.

    We have jurisdiction to review the Board’s final order of
removal under 8 U.S.C. § 1252(a)(1). We review de novo
C.J.’s legal claims that he was denied a right to court-
appointed counsel at government expense, that the IJ failed to
conduct a full and fair hearing, and that the IJ erred in not
informing C.J. of possible SIJ status. Jie Lin, 377 F.3d at
1023; see also Alvarez-Garcia v. Ashcroft, 378 F.3d 1094,
1096 (9th Cir. 2004) (applying de novo review to both
“purely legal questions” and “due process challenges”). We
review factual findings for substantial evidence. Budiono v.
Lynch, 837 F.3d 1042, 1046 (9th Cir. 2016). Factual findings
“should be upheld unless the evidence compels a contrary
result.” Id. (internal quotation marks omitted). Where, as
here, the “Board issues its own decision but relies in part on
the [IJ’s] reasoning, we review both decisions.” Id. (internal
quotation marks and adjustment omitted).
14                       C.J.L.G. V. SESSIONS

                                    III.

                                     A.

    “[A]lien minors in [removal] proceedings are ‘entitled to
the [F]ifth [A]mendment guaranty of due process.’” Flores-
Chavez v. Ashcroft, 362 F.3d 1150, 1160 (9th Cir. 2004)
(quoting Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th
Cir. 2000)) (internal quotation marks omitted). That is
because “‘the private liberty interests involved in [removal]
proceedings are indisputably substantial.’” Id. (internal
adjustment omitted) (quoting Dillingham v. INS, 267 F.3d
996, 1010 (9th Cir. 2001)). The due process protections
afforded aliens present in the United States—including alien
minors—are the same regardless of whether the alien is here
lawfully or unlawfully.6 Mathews v. Diaz, 426 U.S. 67, 77
(1976).




     6
       To be sure, aliens—regardless of status—enjoy a lesser quantum of
constitutional protection than do citizens. Diaz, 426 U.S. at 78. And not
all aliens receive the same degree of protection. Under the “entry fiction,”
an alien who—unlike C.J.—has not effected entry into the United States,
but rather seeks admission at a port of entry, lacks constitutional rights.
See Servin-Espinoza v. Ashcroft, 309 F.3d 1193, 1198 (9th Cir. 2002)
(“Our immigration law has generally treated aliens who are already on our
soil (and who are therefore deportable) more favorably than aliens who are
merely seeking admittance (and who are therefore excludable).”); Kim Ho
Ma v. Ashcroft, 257 F.3d 1095, 1107 (9th Cir. 2001) (under the “entry
fiction,” aliens “standing on the threshold of entry” are “not entitled to the
constitutional protections provided to those within the territorial
jurisdiction of the United States”); see also Zadvydas v. Davis, 533 U.S.
678, 693 (2001) (“It is well established that certain constitutional
protections available to persons inside the United States are unavailable
to aliens outside of our geographic borders.”).
                    C.J.L.G. V. SESSIONS                     15

    Alien minors’ due process rights include (i) the right to
counsel “at no expense to the Government,” Montes-Lopez,
694 F.3d at 1088–89; 8 U.S.C. § 1362; 8 C.F.R.
§ 1240.10(a)(1); (ii) the right to competent representation by
such counsel, Baltazar-Alcazar, 386 F.3d at 944; Jie Lin,
377 F.3d at 1027; (iii) the right to a hearing before an IJ on
the merits of an application for relief from deportation,
8 U.S.C. § 1226(a); (iv) the right to a translator, 8 C.F.R.
§ 1240.44; (v) the right that an adult who takes custody of an
alien minor be served notice of a removal hearing, Flores-
Chavez, 362 F.3d at 1157; see also 8 C.F.R. §§ 236.2(a),
1236.3; and, more generally, (vi) the right to a “full and fair
hearing,” which includes the “opportunity to present evidence
and testimony on one’s behalf,” cross-examine witnesses, and
examine and object to adverse evidence, Oshodi v. Holder,
729 F.3d 883, 889 (9th Cir. 2013) (en banc); Jacinto v. INS,
208 F.3d 725, 727 (9th Cir. 2000); see also 8 U.S.C.
§ 1229a(b); 8 C.F.R. § 1240.10(a). All of these rights are
reflected in the INA and the INA’s implementing regulations.

    Violation of an alien minor’s due process rights does not
automatically require reversal. In most cases, the petitioner
must also show prejudice. See Jacinto, 208 F.3d at 728.
“Prejudice occurs when the rights of the alien have been
transgressed in such a way as is likely to impact the results of
the proceedings.” Id. We have recognized one exception to
this general rule. A petitioner need not show prejudice where
he was denied his statutory right to privately-retained
counsel. Montes-Lopez, 694 F.3d at 1092. In Montes-Lopez,
we reasoned that the wholesale denial of counsel differs from
other due process violations due to the combination of two
factors. First, such a claim is anchored in an express statutory
guarantee to a right to counsel. Id. Second, denial of counsel
differs from other statutory violations because it
16                  C.J.L.G. V. SESSIONS

“fundamentally affects the whole of a proceeding,” meaning
it is “impractical for courts to determine whether prejudice
accompanied a particular denial of counsel.” Id.

   C.J. seeks a determination that he is entitled to court-
appointed counsel at government expense—a privilege that
Congress has not conferred. Thus, consistent with the
prevailing rule that a litigant must show prejudice to vindicate
a due process violation, C.J. must show both that his
constitutional rights were violated for lack of court-appointed
counsel and that this prejudiced the outcome of his removal
proceeding.

    With the table set, we turn to assessing whether C.J.’s
lack of court-appointed counsel violated his right to due
process and, if so, whether he suffered prejudice.

                              B.

    C.J. argues that Supreme Court and Ninth Circuit
precedent compel the determination that alien minors are
categorically entitled to court-appointed counsel at
government expense. He relies largely on our decision in Jie
Lin, where we held that the IJ “had the obligation to suspend
the [removal] hearing and give [the minor] a new opportunity
to retain competent counsel or sua sponte take steps to
procure competent counsel to represent [him].” 377 F.3d at
1033.

    C.J.’s reliance on Jie Lin is misplaced. Far from deciding
that alien minors are categorically entitled to court-appointed
counsel, Jie Lin held only that an IJ should assist minors in
retaining the private counsel to which they are statutorily
entitled. See id. at 1027, 1033–34.
                     C.J.L.G. V. SESSIONS                     17

     Jie Lin involved retained counsel’s inadequate
representation of a minor. Id. at 1020. Counsel there failed
to investigate petitioner Lin’s case, largely did not prepare for
his removal hearing, and may not have even spoken with Lin
about his case. Id. at 1024–25. Unsurprisingly, counsel’s
advocacy was anything but zealous. For example, she
neglected to present (or discover) information critical to Lin’s
asylum claim—namely, that he fled China “on account of”
persecution or fear of persecution. Id. at 1026. In fact,
counsel’s performance was so wanting that we found that Lin
likely would have been better off unrepresented. Id. at 1027.

    In assessing the sufficiency of Lin’s hearing, we began
with the text of the INA, which provides a “statutory right [in
removal proceedings] . . . to be ‘represented (at no expense to
the Government) . . . .’” Id. (quoting 8 U.S.C. § 1362)
(emphasis added). We explained that “due process mandates
that [an alien] is entitled to counsel of his own choice at his
own expense under terms of the [INA].” Id. (internal
quotation marks omitted; emphasis added). Once counsel is
retained, a petitioner has a legal right “to have that counsel
perform with sufficient competence.” Id.

    We then proceeded to criticize the IJ for not taking steps
to secure competent counsel for Lin:

        Given that minors are “entitled to trained legal
        assistance so their rights may be fully
        protected,” Johns v. Cnty. of San Diego,
        114 F.3d 874, 877 (9th Cir. 1997) (citation
        omitted), upon recognizing that New York
        counsel was in no position to provide
        effective assistance, as he must have, the IJ
        had the obligation to suspend the hearing and
18                  C.J.L.G. V. SESSIONS

       give Lin a new opportunity to retain
       competent counsel or sua sponte take steps to
       procure competent counsel to represent Lin.

Id. at 1033. We concluded that “[a]bsent a minor’s knowing,
intelligent, and voluntary waiver of the right to counsel, the
IJ may have to take an affirmative role in securing
representation by competent counsel.” Id. at 1034.

    Jie Lin stands for the unremarkable proposition that
minors are entitled to heightened protections in removal
proceedings. Both the Supreme Court and our own circuit
have recognized the psychological and mental limitations
inherent in being a minor. See In re Gault, 387 U.S. 1,
36–37, 41 (1967); Jie Lin, 377 F.3d at 1025; Johns, 114 F.3d
at 877. Children are, as a general rule, less capable of
advocating for themselves than are adults. This fact is as true
in the immigration context as any other. Thus, in Jie Lin we
appropriately considered the juvenile status of the petitioner
in admonishing the IJ for failing to do more to secure him
competent representation. See 377 F.3d at 1033.

    Jie Lin does not extend to the right C.J. demands here.
First, Jie Lin is rooted firmly in the statutory right to
privately-retained counsel. See id. at 1027. C.J. ignores this
fact, insisting that we should instead focus on Jie Lin’s
language touting the value of attorney representation for
minors. To reiterate: Jie Lin did not hold that minors are
categorically entitled to court-appointed counsel at
government expense. Indeed, in offering the IJ a basket of
options to consider on remand, conspicuously absent from Jie
Lin is any suggestion that the government should foot the bill
for counsel. We observed that the IJ could have postponed
the hearing to allow “[Lin] and his relatives another
                    C.J.L.G. V. SESSIONS                     19

opportunity to obtain competent counsel,” or that the IJ
himself could have “sua sponte take[n] steps to procure
competent counsel.” Id. at 1033. Those options fall squarely
within the four corners of the statute.

     Second, Jie Lin involved retained counsel’s woefully
deficient performance. Counsel’s advocacy was so poor that
it “flirted with denial of counsel altogether.” Id. By allowing
the proceeding to go forward, the IJ effectively denied Lin his
statutory right to legal representation, which amounted to an
involuntary waiver of counsel—a clear due process violation.
Id. Lin was, in effect, a victim of his own labor: his relatives
had made “good faith efforts” to retain counsel, yet the
attorney he ultimately secured actually did him a disservice.
See id. at 1032.

    C.J.’s case resembles Lin’s in that both matters involve
alien minors in removal proceedings who effectively went
legally unrepresented. But the similarities end there. Lin
retained counsel, whereas C.J. did not. And Lin was entitled
to a remedy in line with his statutory right to privately-
retained counsel, whereas C.J. seeks something beyond
Congress’ prescription.

    To the extent C.J. suggests that the IJ failed to provide
even the level of assistance required by Jie Lin, that argument
is meritless. DHS provided C.J.’s mother with a list of pro
bono attorneys, and the IJ granted several continuances—over
the course of nearly a year and a half—to allow C.J.’s mother
to secure legal counsel. The IJ thus “t[ook] an affirmative
role in securing representation by competent counsel” for
C.J., which is all that Jie Lin requires. Id. at 1034.
20                      C.J.L.G. V. SESSIONS

    C.J.’s other cited authorities are even more attenuated.
C.J. relies on the Supreme Court’s decision in Gault, which
held—outside the immigration context—that minors in
delinquency proceedings are entitled to court-appointed
counsel at government expense where a consequence of the
proceeding is that the minor “may be committed to a state
institution.” 387 U.S. at 13. Due to the “awesome prospect
of incarceration” that could result from an adverse ruling,
“the child and his parents must be notified of the child’s right
to be represented by counsel retained by them, or if they are
unable to afford counsel, that counsel will be appointed to
represent the child.” Id. at 36–37, 41.

    C.J. argues that Gault reflects a “general rule . . . that
children cannot receive fair hearings absent counsel.” He
notes that state legislatures and courts have recognized an
explicit right to counsel for minors in delinquency
proceedings, which follows from Supreme Court decisions
“adopting special protective rules for children because of
their limited capacity.”

     C.J.’s attempt to bootstrap Gault into the immigration
context is unpersuasive. None of his cited authorities goes so
far as to create a right to government-funded, court-appointed
counsel for aliens illegally present in the United States.7


     7
       The one extra-circuit case holding that aliens may, in specific
circumstances, be entitled to court-appointed counsel was decided in the
context of lawful permanent residents (“LPRs”) who are—unlike
C.J.—lawfully present. See Aguilera-Enriquez v. INS, 516 F.2d 565, 568
n.3 (6th Cir. 1975) & id. at 574 n.6 (DeMascio, J., dissenting). And, at
any rate, the Sixth Circuit’s decision is collecting dust: In the more than
forty years since Aguilera-Enriquez was decided, we are aware of no case
from any circuit endorsing the Sixth Circuit’s broad interpretation of the
Due Process Clause for aliens in immigration proceedings.
                     C.J.L.G. V. SESSIONS                     21

Gault, by its terms, is limited “only [to] the problems”
relating to “proceedings by which a determination is made as
to whether a juvenile is a ‘delinquent’ as a result of alleged
misconduct on his part, with the consequence that he may be
committed to a state institution.” 387 U.S. at 13. The Court
was preoccupied with the fact that non-represented juveniles
face the possibility of being incarcerated in a state
institution—which is akin to punishment for a criminal
conviction. Id. at 36–37, 41, 42. This fact was essential to
the Court’s holding. See id. at 42 (“[I]n view of the
seriousness of the charge and the potential commitment . . . .”
(emphasis added)); see also Turner v. Rogers, 564 U.S. 431,
442–43 (2011) (the “pre-eminent generalization that emerges
from this Court’s precedents on an indigent’s right to
appointed counsel is that such a right has been recognized to
exist only where the litigant may lose his physical liberty if he
loses the litigation” (emphasis added) (quoting Lassiter v.
Dep’t of Social Servs., 452 U.S. 18, 25 (1981)). Nothing in
Gault or its progeny compels the outcome that minors in civil
immigration proceedings who do not face the threat of
incarceration are categorically entitled to court-appointed
counsel.     Indeed, “the [Supreme] Court has [never]
determined that due process principles of fundamental
fairness categorically require counsel in any context outside
criminal proceedings.” Turner, 564 U.S. at 454 (Thomas, J.,
dissenting). We therefore hold that it is not established law
that alien minors are categorically entitled to government-
funded, court-appointed counsel.

                               C.

   C.J. may nonetheless be able to show that, even absent
controlling case law, the Due Process Clause implies a right
to court-appointed counsel at government expense. To
22                  C.J.L.G. V. SESSIONS

determine whether a procedural due process violation
occurred, C.J. must clear two hurdles. First, he must satisfy
the three-part test set forth in Mathews v. Eldridge, 424 U.S.
319 (1976). See Landon v. Plasencia, 459 U.S. 21, 34 (1982)
(applying the Mathews framework to removal proceedings).
Under Mathews, we “determine what process is due by
balancing (1) the private interest at stake, (2) ‘the risk of an
erroneous deprivation of such interest through the procedures
used, and the probable value, if any, of additional
safeguards,’ and (3) the government’s interest, including the
burdens of any additional process.” Oshodi, 729 F.3d at 894
(internal adjustment omitted; quoting Mathews, 424 U.S. at
335).

     If C.J. makes it past the Mathews three-part test, then we
proceed to consider whether the rebuttable presumption
against court-appointed counsel applies. The Supreme Court
has explained that the presumption applies unless “the
indigent, if he is unsuccessful, may lose his personal
freedom.” Lassiter, 452 U.S. at 27 (emphasis added). If the
presumption does apply, then we weigh the outcome of the
Mathews test against that presumption. See id. Thus, a
litigant could clear Mathews but still fail to demonstrate a due
process right to government-funded, court-appointed counsel.

    We may assume for purposes of this opinion that C.J.
qualifies as indigent. Whether he faces a loss of his “personal
freedom” is a closer question. Arguably, sending C.J. back
to a hostile environment where he has faced death threats in
the past implicates his freedom. On the other hand, Lassiter
explains that “actual imprisonment [is] the line defining the
constitutional right to appointment of counsel.” Id. at 26
(internal quotation marks omitted; emphasis added).
However, we need not and do not reach the question whether
                    C.J.L.G. V. SESSIONS                    23

the presumption against court-appointed counsel applies here
because we conclude that C.J.’s claim does not even survive
the Mathews inquiry.

    Finally, we proceed cautiously, remaining at all times
mindful of the peculiar and restricted role of the judiciary in
reviewing matters of immigration policy. Because Congress
exercises plenary control over our Nation’s immigration
system, its determinations are owed an exceedingly high level
of deference. See Mezei, 345 U.S. at 210. Indeed, deference
to Congress is particularly strong in the area of immigration
because “over no conceivable subject is the legislative power
of Congress more complete than it is over the admission of
aliens.” Fiallo, 430 U.S. at 792 (internal quotation marks
omitted). It therefore “must weigh heavily in the balance that
control over matters of immigration is a sovereign
prerogative, largely within the control of the executive and
the legislature.” Plasencia, 459 U.S. at 34. As a result, we
are chary of discerning a constitutional infirmity in Congress’
considered judgment—as reflected in the INA—unless the
matter before us is susceptible of no other determination.

                              1.

    Turning to the first Mathews factor, we must assess the
private interest at stake. The government argues that C.J.’s
interest is low for several reasons. First, he was apprehended
within four days of crossing the border, and so, the
government contends, he has only a minimal interest in
remaining in the country. Second, because C.J. has no legal
status, he does not stand to lose an immigration benefit, and
so, the government reasons, he has less of an interest in
staying than a legally admitted alien. And third, the
government argues that the basis for C.J.’s purported
24                       C.J.L.G. V. SESSIONS

interest—his fear of returning to Honduras—is not a private
interest in itself. What he really seeks is asylum, which is a
form of discretionary relief separate and apart from any
personal liberty interest.

     The government’s position has substantial common sense
appeal. An alien’s private interest in remaining on U.S. soil
is logically tied to the duration of his residency here. But our
lodestar is controlling precedent, and the Supreme Court and
prior panels of this court have focused the relevant inquiry in
formal removal proceedings on the consequence of an
adverse ruling: deportation. We have made clear that “[i]n
the case of an asylum and withholding of removal applicant,
the private interest could hardly be greater. If the court errs,
the consequences for the applicant could be severe
persecution, torture, or even death.”8 Oshodi, 729 F.3d at
894. The Supreme Court has concurred in this assessment,
explaining that “[d]eportation is always a harsh measure; it is
all the more replete with danger when the alien makes a claim
that he or she will be subject to death or persecution if forced
to return to his or her home country.” INS v. Cardoza-
Fonseca, 480 U.S. 421, 449 (1987). An alien facing
deportation “stands to lose the right ‘to stay and live and
work in this land of freedom.’” Plasencia, 459 U.S. at 34
(quoting Bridges v. Wixon, 326 U.S. 135, 154 (1945)).




     8
      An alien’s legal status deserves limited weight in the private interest
calculus for the additional reason that Congress has provided a pathway
to legal status for those illegally present via a defensive claim for asylum,
withholding of removal, and CAT relief. See, e.g., 8 U.S.C. § 1158(a)(1)
(“Any alien who is physically present in the United States or who arrives
in the United States . . . irrespective of such alien’s status, may apply for
asylum . . . .” (emphasis added)).
                    C.J.L.G. V. SESSIONS                    25

    If C.J. is deported, he will be returned to a country where
his liberty—indeed, he alleges his very life—may be at risk.
The fact that the Maras attempted to recruit him under
duress—at gunpoint no less—before he fled provides reason
to believe that C.J. would encounter similar threats and
perhaps worse upon his return. Thus, under our precedent,
the first Mathews factor favors C.J.

                              2.

    The second Mathews factor requires measuring the
adequacy of existing procedures and weighing the risk of
erroneous deprivation of C.J.’s rights if additional safeguards
are not provided. Oshodi, 729 F.3d at 894. C.J.’s arguments
here fall into two camps: first, that children are ill-equipped
to navigate the United States’ byzantine immigration system;
and, second, that the IJ failed to provide him with a full and
fair hearing.

    C.J. insists that he cannot be assured a full and fair
hearing without legal representation. He notes that asylum
law is “extremely complex,” and has proved vexing even to
the courts of appeals, spawning “inter-circuit disagreement”
over, for example, how to make social group determinations.
A minor could not reasonably know that he must demonstrate
that the Maras targeted him based on some protected social
group status. C.J. also cites government data from 2014
showing that only 10% of unrepresented children were
permitted to remain in the United States, whereas 47% of
represented children were awarded relief in their immigration
proceedings. Finally, C.J. argues that the asymmetry of
representation between the government—which is always
represented by counsel—and an unrepresented minor renders
the proceedings inherently unfair.
26                  C.J.L.G. V. SESSIONS

    We accept certain of C.J.’s assertions for purposes of our
analysis. We assume that an attorney provides a level of
advocacy that cannot be supplied by any of the other classes
of persons that an alien is entitled to have accompany him in
a removal proceeding. See 8 C.F.R. § 1240.10(c). We also
assume the accuracy of his figures, which show that alien
minors represented by counsel are awarded relief at higher
rates than those who go without. But our lodestar is the due
process right to a full and fair hearing—not some conceived-
of entitlement to the skills of an attorney. See Plasencia,
459 U.S. at 34–35. Indeed, “[t]he role of the judiciary [in
immigration proceedings] is limited to determining whether
the procedures meet the essential standard of fairness under
the Due Process Clause and does not extend to imposing
procedures that merely displace congressional choices of
policy.” Id. (emphasis added). Whether alien minors can be
afforded a full and fair hearing absent court-appointed
counsel, and whether C.J. was afforded a full and fair hearing
in his particular case, therefore guides our inquiry.

    Section 1229a(b)(4)(B) of the INA sets forth the statutory
full-and-fair-hearing requirement for immigration
proceedings. 8 U.S.C. § 1229a(b)(4)(B). It provides that “the
alien shall have a reasonable opportunity to examine the
evidence against the alien, to present evidence on the alien’s
own behalf, and to cross-examine witnesses presented by the
Government . . . .” Id. An IJ also has an independent
obligation to “fully and fairly develop the record.” Jacinto,
208 F.3d at 733 (internal quotation marks omitted). This
includes an “affirmative duty, imposed by statute, to develop
a clear record for appeal.” Oshodi, 729 F.3d at 900; see also
8 U.S.C. § 1229a(b)(1). This duty distinguishes immigration
proceedings from other adversarial forums where judges act
only as neutral arbiters. Instead, the IJ shares the
                    C.J.L.G. V. SESSIONS                     27

responsibility with the applicant to “‘ascertain and evaluate
all relevant facts.’” Jacinto, 208 F.3d at 732–33 (quoting the
United Nations Handbook on Procedures & Criteria for
Determining Refugee Status: Office of the United Nations
High Commissioner for Refugees (1979)).

    In the relief-from-removal context, the IJ’s duty requires
developing a factual record sufficient to determine if an
applicant satisfies the legal criteria for asylum. The IJ’s
obligation is heightened where, as here, the alien appears pro
se.

       Because aliens appearing pro se often lack the
       legal knowledge to navigate their way
       successfully through the morass of
       immigration law, and because their failure to
       do so successfully might result in their
       expulsion from this country, it is critical that
       the IJ scrupulously and conscientiously probe
       into, inquire of, and explore for all the
       relevant facts.

Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002) (internal
quotation marks omitted). The IJ must also take special
consideration of a minor who proceeds pro se. See
Hernandez-Ortiz v. Gonzales, 496 F.3d 1042, 1045–46 (9th
Cir. 2007).

    In C.J.’s case, the onus was almost entirely on the IJ to
develop the record. C.J.’s mother was ill-equipped to
understand the proceedings or to comprehend C.J.’s burden
in establishing eligibility for relief, and the government asked
28                      C.J.L.G. V. SESSIONS

no questions. Thus, it was up to the IJ to discover any facts
that might support C.J.’s asylum claim.9



    To determine whether the IJ provided a full and fair
hearing, our analysis proceeds in several steps. First, we
disaggregate the asylum standard into its constituent parts and
assess whether the IJ developed the record as to each.
Second, if the IJ adequately developed the record as to a


     9
       C.J. only argues that the risk of erroneous deprivation is high with
regard to his claim for asylum, noting that his “asylum claim is []
extremely complex.” He does not contend that the risk of erroneous
deprivation is high absent court-appointed counsel—or any other
additional process—with regard to his withholding and CAT claims. For
example, C.J. focuses only on the criteria necessary for a successful
asylum claim—e.g., discussing whether he was persecuted “on account
of” a protected basis in the context of asylum, and assessing whether his
asylum form provided a sufficient record to measure his eligibility for
relief. We therefore consider C.J.’s due process argument only as
concerns his asylum claim, and deem waived any argument that he was
denied due process on his withholding and CAT claims. See Brown v.
Rawson-Neal Psychiatric Hosp., 840 F.3d 1146, 1149 (9th Cir. 2016).
But even were we to expand our due process analysis to his withholding
claim, that would not change the outcome. While withholding of removal
and asylum share the same substantive requirements, withholding
“requires a higher probability of persecution.” Lanza v. Ashcroft,
389 F.3d 917, 933 (9th Cir. 2004) (internal quotation marks omitted).
Because we conclude that the IJ adequately developed the record with
regard to C.J.’s asylum claim, and because substantial evidence supports
the IJ’s determination that C.J. is not entitled to asylum relief, his
withholding claim necessarily fails. See id.

     That still leaves C.J.’s CAT claim. Because the standard for CAT
relief differs from asylum and withholding, we separately address C.J.’s
argument that the record compels a finding that C.J. is entitled to CAT
relief in Part VI, infra.
                     C.J.L.G. V. SESSIONS                     29

particular asylum factor, we consider whether the IJ’s
determination as to that factor is supported by substantial
evidence. We incorporate this inquiry into the Mathews
analysis because it is critical to determining whether C.J. was
prejudiced by any procedural deficiencies. Finally, because
the second Mathews factor requires looking both “to the
process given [C.J.] in this case, as well as the process
generally given” to alien minors in removal proceedings,
Buckingham v. Sec’y of U.S. Dep’t of Agric., 603 F.3d 1073,
1082 (9th Cir. 2010), we consider whether additional process
is required either in C.J.’s case or for alien minors as a class.

                               i.

     An applicant qualifies for asylum—i.e., refugee status—if
he

        is unable or unwilling to return to his home
        country because of a well-founded fear of
        future persecution on account of race,
        religion, nationality, membership in a
        particular social group, or political opinion.
        An applicant may establish a well-founded
        fear of future persecution in two ways: by
        proving past persecution, or by demonstrating
        that he has a subjectively genuine and
        objectively reasonable fear of future
        persecution.

Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1062 (9th Cir.
2017) (en banc) (internal quotation marks and citations
omitted).
30                      C.J.L.G. V. SESSIONS

    Well-Founded Fear of Future Persecution. An
applicant for asylum must show a well-founded fear of future
persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.
2000). “A finding of past persecution raises a regulatory
presumption of future persecution and flips the burden of
proof to the [government] to show that conditions have
changed to such a degree that the inference is invalid.” Id.

    Substantial evidence supports the Board’s conclusion that
C.J. was not persecuted. We have long recognized that
“[t]hreats, standing alone . . . [do not] constitute past
persecution” unless “the threats are so menacing as to cause
significant actual suffering or harm.” Id. (internal quotation
marks omitted). Here, C.J. was never physically harmed, and
the Maras’ recruitment efforts—while appalling—did not
plainly cross the line from harassment to persecution. See
Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)
(deeming unfulfilled threats to be harassment rather than
persecution); cf. Mashiri v. Ashcroft, 383 F.3d 1112,
1115–17, 1119–20 (9th Cir. 2004) (finding past persecution
where petitioners not only received a death threat, but where,
inter alia, one of the petitioners was injured trying to escape
a xenophobic mob, another was “violently attacked” multiple
times, and an ethnic store was firebombed).10


     10
       To be sure, this is a close question. C.J. was promised that he and
his family would be killed if he did not join the gang. The Board would
have acted within its discretion had it found past persecution on these
facts. See Ruano v. Ashcroft, 301 F.3d 1155, 1160–61 (9th Cir. 2002)
(finding past persecution where applicant was threatened with death and
confronted by men with guns). But because we have held in other cases
that multiple years of physical abuse does not compel a finding of past
persecution, we decline to hold otherwise here where C.J. suffered no
physical harm. See, e.g., Halim v. Holder, 590 F.3d 971, 975–76 (9th Cir.
2009); Kamla Prasad v. INS, 47 F.3d 336, 339 (9th Cir. 1995).
                    C.J.L.G. V. SESSIONS                     31

    “In the absence of past persecution, [C.J.] may still be
eligible for asylum based on a well-founded fear of future
persecution. A well-founded fear ‘must be both subjectively
genuine and objectively reasonable.’” Halim v. Holder,
590 F.3d 971, 976 (9th Cir. 2009) (quoting Ahmed v. Keisler,
504 F.3d 1183, 1191 (9th Cir. 2007)). In other words, C.J.
must show that his fear is both subjectively reasonable and
“objectively well-founded.” Lim, 224 F.3d at 935 (internal
quotation marks omitted). The IJ determined that C.J. was
credible and that his fear of persecution was subjectively
reasonable. We thus focus on whether he has satisfied the
test’s objective prong.

    “‘The objective requirement can be met either through the
production of specific documentary evidence or by credible
and persuasive testimony.’” Halim, 590 F.3d at 976 (quoting
Ladha v. INS, 215 F.3d 889, 897 (9th Cir. 2000)). “To effect
a well-founded fear, a threat need not be statistically more
than fifty-percent likely; the Supreme Court has suggested
that even a one-tenth possibility of persecution might effect
a well-founded fear.” Lim, 224 F.3d at 934.

    While we have found that mere threats do not compel a
finding of past persecution, threats alone may give rise to a
well-founded fear of future persecution because they portend
a likelihood of future physical harm. See id. at 936. “Our
court generally treats unfulfilled threats, without more, as
within that category of conduct indicative of a danger of
future persecution, rather than as past persecution itself.” Id.
(collecting cases). Curiously, the government contests only
C.J.’s claim of past persecution, and ignores his argument that
his past experiences support a reasonable fear of future
persecution.
32                  C.J.L.G. V. SESSIONS

    We conclude that C.J. has shown at least a “one-tenth
possibility of persecution.” Lim is instructive. That case
involved a Filipino intelligence officer, Lim, who received
death threats over the course of several years. Id. at 932–33.
He was never physically confronted, let alone attacked. Id.
at 933. The Board rejected Lim’s asylum application
because, inter alia, he suffered no physical harm during the
six-year period of death threats, and his family in the
Philippines went untouched. Id.

    We granted Lim’s petition.          We explained that
“[a]lthough [Lim] was never confronted nor physically
harmed, he was threatened with death, he was followed, he
appeared on a death list, and his colleagues who received
similar threats were killed.” Id. at 935. We held that a
reasonable factfinder would be compelled to find that Lim’s
fears were therefore “objectively well-founded.” Id. (internal
quotation marks omitted); cf. Halim, 590 F.3d at 977
(petitioner failed to establish a well-founded fear of
persecution where the government—his alleged
persecutors—actually saved him when he was attacked, and
where he alleged no persecution in the four years preceding
his emigration to the United States).

    C.J.’s fear of persecution is even more “well-founded”
than Lim’s. Unlike Lim, who received death threats from
afar, C.J. was actually confronted by the Maras in person on
several occasions. The threats also became “more menacing”
over time, culminating in a harrowing encounter in which a
gang member put a gun to his head, and gave him a date
certain—the next day—to die if he did not join the gang.
Moreover, Lim was an adult whereas C.J. is a minor. “Age
can be a critical factor in the adjudication of asylum claims
and may bear heavily on the question of whether an applicant
                     C.J.L.G. V. SESSIONS                     33

was persecuted or whether she holds a well-founded fear of
future persecution.” Hernandez-Ortiz, 496 F.3d at 1045
(internal quotation marks and adjustment omitted). That is
because the “harm a child fears or has suffered may be
relatively less than that of an adult and still qualify as
persecution.” Id. (internal quotation marks and adjustment
omitted). Put another way, in the case of a minor, the
persecution prong is relaxed. If an adult in Lim had a well-
founded fear of persecution where he was not even
confronted by his persecutors, it stands to reason that C.J., a
13-year-old boy at the time, has demonstrated a well-founded
fear where he endured in-person threats to his life. C.J. has
therefore demonstrated at least a “one-tenth possibility of
persecution” if he returns to Honduras. The record compels
a finding that the Board erred in concluding otherwise.

    Protected Status. C.J. must still show that his fear of
future persecution is “on account of” a protected
basis—namely race, religion, nationality, membership in a
particular social group, or political opinion. Jacinto,
208 F.3d at 734 (citing 8 U.S.C. § 1101(a)(42)(A)). Thus, the
Maras’ threats must have a nexus to one of these categories.
C.J. argues that because the Maras threatened not only
himself, but also his mother, aunt, and uncles, his claim
qualifies under the social group category of family.

    C.J. is correct that familial affiliation can be a recognized
social group, but simple association is not enough. See Jie
Lin, 377 F.3d at 1029. Family status is a legitimate basis for
relief where the applicant is persecuted because of his
relationship to his family members. In Jie Lin, Lin’s parents
were targeted by the Chinese government for violating its
family planning policy. Id. at 1019. The court recognized
Lin’s family as a cognizable social group because the Chinese
34                     C.J.L.G. V. SESSIONS

government threatened Lin “on account of” his close ties to
his parents. Id. at 1028.11 Critically, the basis for Lin’s claim
for relief was that his parents’ actions had put him in danger.
See id. at 1021. C.J.’s case presents the inverse situation: C.J.
was not threatened “on account of” his relationship to his
mother, aunt, or uncles. Instead, the record reflects that C.J.’s
family was threatened because of C.J.’s refusal to join the
Maras.

    The IJ asked C.J. a logical and sequential series of
questions to draw this conclusion. The IJ began by asking
C.J. who “was causing problems for you?” C.J. responded
that it was “the Maras.” The IJ then asked C.J.: “[W]hat kind
of problems did you have with the gang?” CJ responded:
“Well they wanted me to join the Maras and I said that I
wouldn’t. So they said they were going to beat me up, so my
mother said that we should come [to the United States].” The
IJ then asked C.J. whether the Maras “threaten[ed] to harm
any of your other family members in Honduras.” C.J.
responded that they had. The IJ followed up, asking C.J. who
the Maras had threatened, to which C.J. answered: “They said
they would kill my uncles, aunt and uncles, and my mother
and I, but we came here, so we don’t know.” Finally, the IJ
probed whether there was any other basis for protected class
status, asking C.J.’s mother again if the reason he came to the
United States was because he was “being threatened by the
gangs.” C.J.’s mother answered: “Yes.”

     11
        See Rodriguez v. INS, 841 F.2d 865, 871 (9th Cir. 1987) (family
constituted a cognizable social group where petitioner’s family members
were attacked for their political beliefs); see also Del Valle v. INS,
776 F.2d 1407, 1413 (9th Cir. 1985) (“evidence [] suggest[ing] that
[petitioner’s] family has been particularly affected by the conditions in
their country [] helps support [petitioner’s] claim for asylum” (internal
citations omitted)).
                     C.J.L.G. V. SESSIONS                     35

    The IJ’s inquiry was adequate. The IJ asked questions
that elicited answers establishing that C.J. was threatened
because the Maras tried to recruit him. Cf. Henriquez-Rivas
v. Holder, 707 F.3d 1081, 1092–93 (9th Cir. 2013) (en banc)
(finding that those who testify against gangs comprise a
cognizable social group, but declining to extend this
determination to individuals who simply resist gang
recruitment efforts). The Maras’ threats against him were not
derivative of any persecution against members of his family.
C.J. complains that the IJ should have asked him and Maria
additional questions to determine why the gang also
threatened his mother, aunt, and uncles, but the IJ explored
this issue to the extent necessary to reasonably conclude that
such questions were unnecessary. Even if the Maras targeted
C.J.’s family for reasons independent of their efforts to recruit
C.J., that would not change the fact that C.J. was not
threatened “on account of” his family. He was, by his own
testimony, threatened because he courageously refused the
Maras’ repeated demands to join them. The IJ therefore did
not fail to fully develop the record on the question of
protected status.

    Having determined that no due process violation occurred
regarding whether C.J. has established a protected ground—a
necessary condition for granting asylum relief—the only
question is whether substantial evidence supports the Board’s
determination under our highly deferential standard of
review. For the reasons stated above, we hold that it does.

    Inability or Unwillingness of the Government to Control
the Maras. C.J. must also show that the persecution he fears
is by the “government or forces the government is either
unable or unwilling to control.” Nahrvani v. Gonzales,
399 F.3d 1148, 1154 (9th Cir. 2005) (internal quotation marks
36                  C.J.L.G. V. SESSIONS

omitted). C.J. testified that he did not report the Maras’
threats to the police because “they couldn’t do anything,”
adding that he was “very afraid.” The IJ concluded that
because C.J. failed to provide evidence that the police would
not have helped him had he reported the Maras, he failed to
establish that the Honduran government was unable or
unwilling to control them.

    C.J. has waived any challenge to the IJ’s finding on this
point—which is an independent basis for rejecting his asylum
and withholding claims—by not challenging it on appeal to
the Board. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th
Cir. 2004) (court lacks subject matter jurisdiction to consider
claims not presented to the Board). But even were we to
consider this issue, we would find that the IJ adequately
developed the record and that her determination was based on
substantial evidence.

    The IJ adequately developed the record by introducing
and considering a 2014 State Department country conditions
report on Honduras. State Department reports may provide
objective evidence of a government’s inability or
unwillingness to control private actors. See, e.g., Gomes v.
Gonzales, 429 F.3d 1264, 1267 (9th Cir. 2005). Far from
reflecting the Honduran government’s inability or
unwillingness to control gang violence, the 2014 report states
that security forces severely punish gang members.
Accordingly, because the report does not support C.J.’s
subjective statement that the police “couldn’t do anything,”
we cannot disturb the Board’s finding that C.J. has not shown
that the government is unable or unwilling to control the
Maras. See Budiono, 837 F.3d at 1046.
                        C.J.L.G. V. SESSIONS                           37

                                    ii.

    To be sure, C.J.’s removal proceeding was not a paragon
of procedural decorum. The IJ should have more clearly
explained the standard for asylum relief, and may have
confused Maria by telling her that she could “either request
a little more time to find an attorney . . . or you can go
forward today and . . . speak on behalf of your son.” In fact,
Maria was legally entitled to both retain legal representation
and speak on behalf of C.J. See Jacinto, 208 F.3d at 729. In
Jacinto, we concluded that such defects violated the
petitioner’s right to a full and fair hearing. Id. at 729, 734;
see also Agyeman, 296 F.3d at 883 (“We have previously
emphasized the importance of explaining to an alien what
evidence will demonstrate their eligibility for relief from
deportation.”).12

    Even so, C.J. fails to show that the additional process he
seeks—government-funded, court-appointed counsel—is
necessary, either in his case or for alien minors as a class.
See Buckingham, 603 F.3d at 1082 (courts must consider the
adequacy of the process provided in the context of similarly
situated litigants). As the government correctly observes, a


    12
        The IJ did, however, provide most of the procedural safeguards
necessary to ensure a full and fair hearing. The IJ asked C.J. questions to
determine potential avenues for relief, including adjustment of status,
withholding of removal, asylum, and derivative citizenship. The IJ also
provided an interpreter, explained the NTA in plain language, discussed
the pro bono list of attorneys provided to Maria, advised C.J. of his right
to counsel, gave Maria an asylum application to fill out, provided the
parties with a country conditions report, gave Maria an opportunity to give
a narrative statement in support of C.J., explained C.J.’s appeal rights,
and—to reiterate—granted four continuances spanning nearly a year and
a half, which afforded Maria multiple opportunities to secure counsel.
38                      C.J.L.G. V. SESSIONS

less costly yet effective process already exists to safeguard
the rights of minors in formal removal proceedings: remand
to an IJ to correct any deficiencies. If an IJ fails to provide a
full and fair hearing, as is required by the INA, and this
results in prejudice, then the proportionate remedy is to grant
the petition for review with instructions to the IJ to more fully
develop the record. See, e.g., Jacinto, 208 F.3d at 735.
Indeed, the fact that Congress vested IJs with the
responsibility of investigating and developing an applicant’s
claims tilts the equities in favor of the government on the
second Mathews factor. A litigant in C.J.’s position must
show that, not only was he deprived of a full and fair hearing,
but that had the IJ performed her duty to provide one, the
Constitution would still entitle him to court-appointed
counsel.13 C.J. falls well short of accomplishing this
Herculean task because he fails to show that the process
Congress prescribed is categorically inadequate to vindicate
an alien minor’s right to due process. The second Mathews
factor favors the government.

                                    3.

    “The final Mathews factor requires [the court] to consider
the burdens [its] holding may place on the administrative
process.” Oshodi, 729 F.3d at 896. The court must assess the
“interest of the government in using the current procedures
rather than additional or different procedures,” and account
for the costs of imposing additional procedures. Plasencia,
459 U.S. at 34.


     13
       Implicit in the IJ’s responsibility to independently develop the
record is the obligation to account for a petitioner’s pro se status and age
in conducting a removal proceeding. See Agyeman, 296 F.3d at 877;
Hernandez-Ortiz, 496 F.3d at 1045–46.
                     C.J.L.G. V. SESSIONS                     39

    C.J. argues that because the government already pays a
lawyer to represent its interests in immigration proceedings
involving minors, providing counsel for minors is necessary
to remedy an “asymmetry of representation.” Cf. Turner,
564 U.S. at 447. C.J. also posits that the financial burden on
the government is manageable because only 6,500
unrepresented children are in removal proceedings in the
Ninth Circuit, resulting in a total cost of approximately
$17.5 million when calculated at government contractors’
estimate of $2,700 per case.

    The government begs to differ. Noting that DHS
apprehended 102,264 juveniles at or near the border in FY
2016 alone, the cost of appointing counsel for all of them at
$2,700 per case (a conservative figure, according to the
government) would be a staggering $276.1 million per year.
This would consume roughly 68% of the Executive Office for
Immigration Review’s (“EOIR”) total budget.              The
government also warns of potential unintended consequences
from such a mandate: juveniles that could afford attorneys
would opt for government-funded counsel instead, and
organizations offering pro bono legal services would shift
scarce resources elsewhere.

    The ultimate cost of government-funded, court-appointed
counsel likely falls somewhere between C.J.’s and the
government’s estimates. C.J. surely underestimates the cost
by limiting his sample size to the Ninth Circuit. Any decision
from this court resulting in a new constitutional right for alien
minors would ricochet across the country, teeing up copycat
suits in other circuits and vastly expanding the pool of
eligible applicants. On the other hand, the government’s
assumption that all eligible minors would take advantage of
free court-appointed counsel is speculative. The government
40                     C.J.L.G. V. SESSIONS

also fails to disaggregate the data to account for those minors
eligible for expedited removal—we have never held that
aliens in expedited removal proceedings enjoy a statutory
right to even privately-retained counsel.14

    Even if the government’s figures are inflated in one way,
they are likely undervalued in another. Mandating free court-
appointed counsel could further strain an already
overextended immigration system. IJs would be tasked with
locating and appointing counsel, which takes time. And
government attorneys would need to expend additional
resources communicating with opposing counsel, filing
responses to motions, and preparing what would likely be a
longer administrative record—all of which come at
considerable expense. Cf. Walters v. Nat’l Ass’n of Radiation
Survivors, 473 U.S. 305, 324 (1985) (recognizing lawyers’
professional obligation to “contest with vigor all adverse
evidence and views”).

   Ultimately, wherever the government’s burden falls
between the parties’ estimates, the third Mathews factor
favors the government. Requiring government-funded
counsel would significantly increase the funds expended on
immigration matters.




     14
       Cf. United States v. Peralta-Sanchez, 705 F. App’x 542, 544 (9th
Cir. 2017) (unpublished) (assuming without deciding that aliens in
expedited removal proceedings have a due process right to privately-
retained counsel); DHS, Designating Aliens for Expedited Removal
(Notice), 69 Fed. Reg. 48877-01, 48878–79 (Aug. 11, 2004) (recognizing
that “unaccompanied minors . . . may possess equities that weigh against
the use of expedited removal proceedings” (emphasis added)).
                      C.J.L.G. V. SESSIONS                         41

                                 4.

    Having evaluated each Mathews factor individually as
applied to C.J.’s case, we turn next to assessing the factors
collectively. We conclude that, notwithstanding that the first
Mathews factor favors C.J., the second and third factors tip
the balance strongly in favor of the government. No matter
the strength of C.J.’s interest in not being deported (the first
factor), he has not shown a necessity for government-funded,
court-appointed counsel to safeguard his due process right to
a full and fair hearing (the second factor). Accordingly, even
were we to find that the IJ failed to provide a full and fair
hearing, and that this prejudiced C.J. (see Part III.C.5, infra),
the appropriate remedy would be to remand with instructions
to the IJ to adequately develop the record, not the
appointment of counsel at government expense.15

    We hasten to note that our conclusion relies on the second
and not the third Mathews factor. C.J. has a due process right
to a full and fair hearing—a right that Congress codified and
charged IJs with enforcing. If we had concluded that, in
C.J.’s case, this right could only be vindicated by assigning
him court-appointed counsel—i.e., if we had determined that
the risk of erroneous deprivation of C.J.’s right to a full and
fair hearing absent court-appointed counsel was a virtual
certainty—then we might have been compelled to award such
relief to C.J. Under Mathews, our paramount responsibility
is to ensure that “the quantum and quality of the process”
provided “serve[s] the purpose of minimizing the risk of
error,” Greenholtz v. Inmates of Neb. Penal & Corr.


    15
      Because we conclude that C.J. is not entitled to court-appointed
counsel in his own proceeding, his claim that alien minors enjoy a
categorical right to court-appointed counsel necessarily fails.
42                  C.J.L.G. V. SESSIONS

Complex, 442 U.S. 1, 13 (1979) (citing Mathews, 424 U.S. at
335), and so the third Mathews factor must take a back seat
to the second.

    Further, and irrespective of the above observation, had the
second Mathews factor favored C.J., then the third would
likely do so, as well. The third factor considers “the interest
of the government in using the current procedures rather than
additional or different procedures.” Plasencia, 459 U.S. at
34. The government has a compelling interest in the fair and
just administration of our Nation’s immigration laws. See
Walters v. Reno, 145 F.3d 1032, 1043–44 (9th Cir. 1998). If
that interest could only be realized in a particular case
through court-appointed counsel, then the third factor would
impel its provision. Cf. Gagnon v. Scarpelli, 411 U.S. 778,
790 (1973) (“there will remain certain cases in which
fundamental fairness—the touchstone of due process—will
require that the State provide at its expense counsel for
indigent probationers or parolees”).

    Finally, fundamental concerns of separation-of-powers
are at play. By requiring IJs to fulfill Congress’ direction yet
demanding no more, we balance the judiciary’s three core
obligations in our divided system of government and avoid
aggrandizing our own power. First, we act consonant with
rather than beyond the scope of Congress’ prescribed policy
in an area over which it exercises plenary control. See
Zadvydas v. Davis, 533 U.S. 678, 695 (2001); Hampton v.
Mow Sun Wong, 426 U.S. 88, 100 (1976). Second, we satisfy
our independent duty to “say what the law is” by articulating
the scope and contours of Congress’ full-and-fair-hearing
guarantee. See Gutierrez-Brizuela v. Lynch, 834 F.3d 1142,
1156 (10th Cir. 2016) (Gorsuch, J., concurring) (citing
Marbury v. Madison, 5 U.S. 137 (1803)). And third, we
                    C.J.L.G. V. SESSIONS                    43

check any violations of individual liberty where an IJ fails to
provide the amount of process guaranteed by Congress.
United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260,
268 (1954) (courts have an independent obligation to ensure
that the Board affords aliens the due process set forth in
enacted legislation and implementing regulations); see also
Fiallo, 430 U.S. at 793 n.5 (“Our cases reflect acceptance of
a limited judicial responsibility under the Constitution even
with respect to the power of Congress to regulate the
admission and exclusion of aliens[.]”). Requiring court-
appointed counsel at government expense would jettison the
first obligation without enhancing our ability to implement
the other two.

                              5.

    In keeping with our third judicial obligation above, we
consider next whether the shortcomings in C.J.’s proceeding
violated his right to due process, and thus whether we must
remand with instructions to the IJ to conduct a full and fair
hearing. “The lack of a full and fair hearing . . . will not
alone establish a due process violation. The alien must
establish that []he suffered prejudice.” Jacinto, 208 F.3d at
734. Prejudice requires that the petitioner show “that the
outcome of the proceeding may have been affected by the
alleged violation.” Oshodi, 729 F.3d at 896 (emphasis in
original) (quoting Zolotukhin v. Gonzales, 417 F.3d 1073,
1076 (9th Cir. 2005)). Prejudice results if the IJ fails to
develop the record sufficient to determine whether the
applicant qualifies for relief from deportation. See Jacinto,
208 F.3d at 734.

    We conclude that any deficiencies in C.J.’s proceeding
did not prejudice him because on the dispositive questions of
44                      C.J.L.G. V. SESSIONS

protected status and whether the Honduran government is
unable or unwilling to control the Maras, the IJ adequately
developed the record.16 Notwithstanding the IJ’s failure to
explain the standard for asylum, among other shortcomings,
there exists no reasonable probability that C.J. would have
been awarded asylum relief had the IJ satisfied her
obligations.17 This is because substantial evidence supports
the Board’s determinations (i) that C.J.’s alleged persecution
was not “on account of” a protected ground, and (ii) that C.J.
failed to show that the Honduran government could not or
would not control the Maras. See Budiono, 837 F.3d at 1046.

                                   IV.

    C.J. has one arrow left in his quiver on his asserted right
to court-appointed counsel. C.J. argues that the INA’s fair
hearing provision, 8 U.S.C. § 1229a(b)(4)(B), implicitly
requires court-appointed counsel at government expense for
all alien minors because, according to him, that is the “only
way that children can be provided full and fair hearings.”
Our holding that C.J. was not prejudiced by any procedural
deficiencies in his removal proceeding defeats this argument
forthwith.


     16
      As already noted, C.J. waived any argument that the IJ did not fully
develop the record on the unable-or-unwilling-to-control issue.
     17
       See Tamayo-Tamayo v. Holder, 725 F.3d 950, 954 (9th Cir. 2013)
(petitioner was not prejudiced by a lack of legal counsel because issuance
of a reinstatement-of-removal order was proper and, “even with skilled
legal counsel, no relief was available to Petitioner”); see also Acewicz v.
INS, 984 F.2d 1056, 1062 (9th Cir. 1993) (prejudice from lack of counsel
requires a showing that counsel could have “better marshalled specific
facts or arguments in presenting petitioner’s case for asylum or
withholding of [removal]” (internal quotation marks omitted)).
                     C.J.L.G. V. SESSIONS                     45

    C.J.’s claim also fails as a matter of statutory
interpretation. As the government correctly points out,
reading an implied right to court-appointed counsel into
§ 1229a(b)(4)(B) would create a tension with the sub-section
immediately preceding it. Section 1229a(b)(4)(A) provides
aliens with the right to counsel “at no expense to the
Government.” 8 U.S.C. § 1229a(b)(4)(A) (emphasis added).
C.J.’s proposed reading would effectively read out of the
statute the quoted phrase, thereby running afoul of the canon
of statutory construction that a court should interpret a statute
as a cohesive whole in a way that gives effect to all of its
provisions. Padash v. INS, 358 F.3d 1161, 1170–71 (9th Cir.
2004) (“[W]e must make every effort not to interpret the
provision at issue in a manner that renders other provisions of
the same statute inconsistent, meaningless or superfluous.”
(internal quotation marks and adjustments omitted)); see also
FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
133 (2000) (noting the “fundamental canon of statutory
construction that the words of a statute must be read in their
context and with a view to their place in the overall statutory
scheme”). It would also violate the corollary canon that
specific statutory provisions prevail over more general ones.
In re Matter of Spanish Peaks Holdings II, LLC, 872 F.3d
892, 898 (9th Cir. 2017). Under this principle, to the extent
§ 1229a(b)(4)(B)’s full-and-fair-hearing requirement implies
a right to counsel, as C.J. argues, that implied right must fit
within the specific grant conferred by § 1229a(b)(4)(A). C.J.
seeks much more. We decline his invitation to rewrite the
INA.

                               V.

   C.J. also asserts that his due process rights were violated
because the IJ failed to inform him of his possible eligibility
46                  C.J.L.G. V. SESSIONS

for SIJ status. An IJ is required to “inform the alien of his or
her apparent eligibility to apply for any of the benefits
enumerated in this chapter and shall afford the alien an
opportunity to make [an] application during the hearing . . . .”
8 C.F.R. § 1240.11(a)(2); United States v. Lopez-Velasquez,
629 F.3d 894, 896 (9th Cir. 2010) (en banc). “Apparent
eligibility” is demonstrated “where the record, fairly
reviewed by an individual who is intimately familiar with the
immigration laws—as IJs no doubt are—raises a reasonable
possibility that the petitioner may be eligible for relief.”
Lopez-Velasquez, 629 F.3d at 896 (internal quotation marks
omitted). The IJ’s duty is triggered where the alien “‘or some
other person puts information before the judge that makes
such eligibility apparent.’” Id. at 900 (quoting Moran-
Enriquez v. INS, 884 F.2d 420, 422 (9th Cir. 1989)). Put
another way, the record must demonstrate “a factual basis for
relief.” Id. “[F]ailure to advise an alien of ‘apparent
eligibility’ to apply for relief is a due process violation.”
United States v. Rojas-Pedroza, 716 F.3d 1253, 1263 (9th
Cir. 2013).

    SIJ status provides a pathway to legal permanent resident
(“LPR”) status for undocumented minors who cannot be
reunified with one or both parents because of abuse, neglect,
or abandonment. Children, like C.J., who have been
abandoned by one parent may be eligible even if the other
parent retains custody.

    Gaining SIJ status is a multi-step process. The minor
must first obtain a court order from a state juvenile court.
That court must, inter alia, “declare[]” that the child is a
“dependent upon a juvenile court located in the United States
in accordance with state law governing such declarations of
dependency, while the alien was in the United States and
                     C.J.L.G. V. SESSIONS                       47

under the jurisdiction of the court”; and find that the child is
“eligible . . . for long-term foster care.” 8 C.F.R.
§ 204.11(c)(3)–(4).

    If the state court makes the requisite findings, then the
child may apply for SIJ status with the IJ. 8 U.S.C.
§ 1101(a)(27)(J). To grant SIJ status, the IJ must find that the
child’s reunification with one or both parents is not viable due
to abuse, neglect, abandonment, or a similar basis under state
law; and that it is not in the child’s best interest to be returned
to his country of nationality. Id.

    If the IJ awards the child SIJ status, then the child may
apply for legal residency. But even if the juvenile receives an
SIJ designation, the IJ may refuse to grant the application for
legal residency and may still order the alien removed. See
8 U.S.C. § 1255(a).

    C.J. contends that the information at his removal hearing
“raised the reasonable possibility that he may be eligible for
[SIJ status].” He suggests vaguely that the facts before the IJ
indicate that a state court would deem him dependent on the
juvenile court. Based on his and Maria’s testimony, C.J. also
asserts that the IJ knew that “there [had] been many years”
since C.J. had been in touch with his father, and that his
father had “left [Maria] a long time ago,” thereby satisfying
the requirement that he show that reunification with at least
one parent is not viable. C.J. further argues that because he
credibly testified to death threats by the Maras, a state court
would likely determine that it is not in his best interest to be
returned to Honduras. Finally, C.J. goes one step further,
asserting that access to SIJ status is only meaningful if this
court appoints him counsel to shepherd his case through the
California courts.
48                       C.J.L.G. V. SESSIONS

    C.J.’s arguments founder on the fact that, at the time of
his removal proceeding, he did not have a state court order
deeming him to be, inter alia, a “dependent upon [the]
juvenile court.” 8 C.F.R. § 204.11(c)(3). The IJ therefore
could not have granted him SIJ status, meaning that C.J. was
not “apparent[ly] eligib[le]” for immigration relief. Id.
§ 1240.11(a)(2). Accordingly, the IJ’s duty to inform was not
triggered. Cf. Moran-Enriquez, 884 F.2d at 423 (IJ had a
duty to inform petitioner of relief from deportation where the
petitioner’s marriage to a United States citizen made him
eligible for such relief). Contra United States v. Cabrera-
Ochoa, No. 5:15-cr-00206-BLF-1, 2016 WL 4204551, at *8
(N.D. Cal. Aug. 8, 2016).

    C.J. counters that the INA requires the IJ to “inform the
alien of his or her apparent eligibility to apply for any of the
benefits enumerated in this chapter,” 8 C.F.R.
§ 1240.11(a)(2), one of which is SIJ status, see 8 U.S.C.
§ 1101(a)(27)(J); 8 C.F.R. §§ 1245.1(a), (e)(2)(vi)(B)(3). But
an alien qualified for SIJ classification is one for whom a
state court has already made certain findings necessary for an
IJ to grant SIJ status. 8 U.S.C. § 1101(a)(27)(J); 8 C.F.R.
§ 204.11.18 Had C.J. secured the requisite state court
determinations and revealed that development in the
immigration proceeding, then the IJ would have been obliged
to inform him of his “apparent eligibility” to seek SIJ status.

     18
       The regulations provide that “[a]n alien is eligible for classification
as a special immigrant under [§] 101(a)(27)(J)” if the alien meets certain
criteria. Several of those criteria require that a state court have already
made certain determinations. For example, the alien must, inter alia,
“ha[ve] been declared dependent upon a juvenile court . . . in accordance
with state law governing such declarations of dependency,” and have been
“deemed eligible by the juvenile court for long-term foster care.” 8 C.F.R.
§ 204.11(c)(3)–(4) (emphasis added).
                         C.J.L.G. V. SESSIONS                            49

But C.J. had not even initiated the state court process, and the
IJ is not required to parse the record for evidence of a
petitioner’s potential eligibility to pursue an independent state
court action. As we have previously stated, “IJs are not
expected to be clairvoyant” when it comes to informing aliens
of their options for relief.19 Moran-Enriquez, 884 F.2d at
422.

   Finally, even were we to conclude (which we do not) that
an IJ must, as a general rule, advise an alien minor of
immigration relief that may be available based on
hypothetical findings by a state court, C.J.’s eligibility for SIJ

    19
       C.J.’s references to a non-binding statement by a DHS official and
a brief discussion of the SIJ process contained in a DHS training manual
are unavailing. C.J. notes that DHS has commented that IJs have assisted
unrepresented children in obtaining SIJ status. Specifically, former Acting
Chief IJ for Vulnerable Populations stated in a deposition in this case:
“I’m confident if [SIJ status] comes to the attention of the judge, that we
have ample tools and resources to get that through the state court process.”
For its part, the training manual describes a course on how the “SIJ
program relates to Immigration Court proceedings, including removal
proceedings.”

     We accord no deference to an agency’s unofficial, non-binding
statements of policy that are unmoored from any interpretation of the
governing statute or its regulations. Cf. Auer v. Robbins, 519 U.S. 452,
462 (1997) (in certain circumstances, deference is owed an agency’s
reasonable interpretation “of [its] own regulations”); Chevron, U.S.A., Inc.
v. Natural Res. Defense Council, Inc. 467 U.S. 837, 842–43 (1984)
(deference is owed an agency’s reasonable interpretation of an ambiguous
statutory provision); Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)
(granting “respect” to an agency’s official policy statement). At most, the
DHS official highlighted a practice of encouraging IJs to recognize
eligibility for SIJ status and to provide notice to aliens of the state court
process. As for the training manual, it simply offers information on the
SIJ process. That is a far cry from an agency’s official policy based on a
reasonable interpretation of the INA or its implementing regulations.
50                  C.J.L.G. V. SESSIONS

status is not “apparent.” It is speculative at best that a
California court would “declare[ C.J.] dependent upon a
juvenile court.” 8 C.F.R. § 204.11(c)(3). That is because,
unlike the petitioner in Cabrera-Ochoa, who was effectively
orphaned by the “neglect” and “abandonment” of both his
parents, C.J. remains in the custody of his devoted mother.
Cf. Cabrera-Ochoa, 2016 WL 4204551, at *8–9. “Apparent
eligibility” requires something more—i.e., facts that plainly
indicate a “reasonable possibility” of eligibility for
immigration relief. Lopez-Velasquez, 629 F.3d at 896.
Instead, C.J. piles inference upon inference. He first assumes
that a state court would deem him dependent on that court
notwithstanding his mother’s continued custody of him.
Based on that assumption, he then makes another: that an IJ
would exercise her discretion to grant C.J. SIJ status even
though “reunification with 1 . . . of [C.J.’s] parents is . . .
viable.” 8 U.S.C. § 1101(a)(27)(i) (emphasis added); see also
8 C.F.R. § 204.11. Both assumptions are laden with a heavy
dose of speculation, all the more so when set against the
backdrop of C.J.’s failure to pursue the required state court
process.

    For all these reasons, we hold that the IJ was not required
to inform C.J. that he might be eligible for SIJ status. Our
determination necessarily disposes of C.J.’s claimed right to
court-appointed counsel at government expense for purposes
of pursuing the requisite state court action.

                             VI.

    Finally, C.J. seeks relief under CAT, 8 C.F.R.
§ 1208.16(c). CAT prevents the United States from removing
an alien to a country where it is more likely than not that he
will be tortured by or with the acquiescence of the
                    C.J.L.G. V. SESSIONS                    51

government. Muradin v. Gonzales, 494 F.3d 1208, 1210 (9th
Cir. 2007); 8 C.F.R. § 1208.16(c)(2). Torture involves
intentional infliction of

       severe pain or suffering, whether physical or
       mental . . . for any reason based on
       discrimination of any kind, when such pain or
       suffering is inflicted by or at the instigation of
       or with the consent or acquiescence of a
       public official or other person acting in an
       official capacity.

8 C.F.R. § 1208.18(a)(1). Unlike the standards for asylum
and withholding of removal, a petitioner “need not show that
he will be tortured on account of a protected ground” to
qualify for CAT relief. Muradin, 494 F.3d at 1211.

    The IJ concluded that C.J.’s “fear[] of the gangs and
problems that he had with the gangs in Honduras . . . falls
short of the requirement to show a particularized threat of
torture.” The Board affirmed, and we agree.

    C.J. argues that the IJ and the Board erred in denying his
CAT claim because the record “contain[s] more than
sufficient evidence to establish C.J.[]’s entitlement to
protection under CAT.” C.J. points to the fact that the Maras
put a gun to his head and the State Department report’s
discussion of gangs killing minors for resisting their
recruitment efforts.

    Substantial evidence supports the Board’s conclusion.
While having a gun pointed at one’s head is no doubt deeply
traumatizing, the Board did not err in finding that it did not
amount to “severe pain or suffering.” Nor was there any
52                  C.J.L.G. V. SESSIONS

showing that the Honduran government acquiesced in the act.
See 8 C.F.R. § 1208.18(a)(1). As discussed in the context of
C.J.’s asylum claim, see Part III.C.2, supra, the record does
not compel a finding that the government either turned a blind
eye to the Maras’ threats against C.J. or that it would be
unable or unwilling to control the Maras in the future. Cf.
Muradin, 494 F.3d at 1211 (granting CAT relief where the
applicant presented evidence that he was tortured by security
officers in his home country of Armenia, and where a State
Department report detailed routine beatings and torture by the
security services). We therefore deny C.J.’s petition for
review on his CAT claim.

                      CONCLUSION

    We are mindful that our decision means that, absent a
reprieve offered by the government, C.J. will likely be
returned to a country in turmoil. We sympathize with his
personal plight, as C.J. appears to have displayed courage in
the face of serious adversity. But while “our hearts are with
[C.J.],” the law does not support his requested relief. Cf.
Dugard v. United States, 835 F.3d 915, 917 (9th Cir. 2016).
Neither Supreme Court nor circuit precedent compels the
remedy that C.J. seeks: court-appointed counsel at
government expense. And to the extent the IJ failed to
provide all the trappings of a full and fair hearing, any
shortcomings did not prejudice the outcome because the IJ
adequately developed the record on issues that are dispositive
to C.J.’s claims for relief. Attorney representation could not
have altered this reality, which forecloses C.J.’s claim to an
implied right to court-appointed counsel under the Due
Process Clause. Moreover, the INA itself neither provides for
nor implies a right to court-appointed counsel at government
expense.
                    C.J.L.G. V. SESSIONS                     53

    We further hold that the IJ was not required to advise C.J.
of a separate state court process that could ultimately form
the predicate for C.J.’s application for SIJ status with the IJ.
The IJ is only required to advise an alien of relief for which
he is “apparent[ly] eligib[le].” Because C.J.’s claimed
relief—SIJ status—depends on a state court making certain
findings before an IJ may grant him such relief—something
that has not occurred here—C.J. is not “apparent[ly]
eligib[le]” for SIJ status.

    Finally, we decline to reverse the Board’s denial of C.J.’s
asylum, withholding of removal, and CAT claims, because
substantial evidence supports the Board’s determination that
he is ineligible for any such relief.

   PETITION FOR REVIEW DENIED.



OWENS, Circuit Judge, concurring:

    I concur in the majority opinion and its narrow scope. It
holds that the Due Process Clause does not mandate
government-funded counsel for C.J.L.G, an accompanied
minor. The opinion does not hold, or even discuss, whether
the Due Process Clause mandates counsel for unaccompanied
minors. That is a different question that could lead to a
different answer. See, e.g., Lassiter v. Dep’t of Soc. Servs.,
452 U.S. 18, 31–32 (1981) (holding that whether the Due
Process Clause requires the appointment of counsel is
considered on a case-by-case basis); J.E.F.M. v. Lynch,
837 F.3d 1026, 1039–41 (9th Cir. 2016) (McKeown, J.,
54                C.J.L.G. V. SESSIONS

joined by M. Smith, J., specially concurring) (outlining
unique challenges that unrepresented unaccompanied minors
in immigration proceedings confront).